DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 2-3, 5-11, 13-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “a plurality of conductive contacts at the second side of the die; a dielectric material on and in direct contact with the second side of the die and on and in direct contact with the die-side reinforcement layer, wherein the dielectric material is separate and distinct from the die-side reinforcement layer; a first conductive via through the dielectric material, the first conductive via coupled to a first of the plurality of conductive contacts; a second conductive via through the dielectric material, the second conductive via coupled to a second of the plurality of conductive contacts; a first conductive trace on the dielectric material, the first conductive trace in contact with the first conductive via; a second conductive trace on the dielectric material, the second conductive trace in contact with as recited in claim 2.

The primary reason for the allowance of the claims is the inclusion of the limitation “wherein a first portion of the die-side reinforcement layer is laterally adjacent to the first lateral sidewall of the die, and a second portion of the die-side reinforcement layer is laterally adjacent to the second lateral sidewall of the die; a plurality of conductive contacts electrically coupled to the electronic circuitry of the die; a dielectric material on and in direct contact with the second side of the die and on and in direct contact with the die-side reinforcement layer, wherein the dielectric material is separate and distinct from the die-side reinforcement layer; a first conductive via through the dielectric material, the first conductive via coupled to a first of the plurality of conductive contacts; a second conductive via through the dielectric material, the second conductive via coupled to a second of the plurality of conductive contacts; a first conductive trace on the dielectric material, the first conductive trace in contact with the first conductive via”, with combination of remaining features, as recited in claim 10.

The primary reason for the allowance of the claims is the inclusion of the limitation “a second portion of the die-side reinforcement layer is laterally adjacent to the second lateral sidewall of the die; a plurality of conductive contacts at the second side of the die; a dielectric material on and in direct contact with the second side of the die and on and in direct contact with the die-side reinforcement layer, wherein the dielectric as recited in claim 18.

KONDO et al (US 2011/0316148 A1) discloses the semiconductor package includes the wiring substrate, the semiconductor chip, bumps, and underfill resin. The semiconductor chip includes a main body and electrode pads formed in the main body. The main body includes a semiconductor integrated circuit (not illustrated) formed on a thin semiconductor substrate (not illustrated) formed of silicon or the like. The electrode pads are electrically connected to the semiconductor integrated circuit (Fig [18], Para [0135-0136]).

However, KONDO fails to disclose would not have rendered obvious the above-quoted features recited in claims 2, 10 and 18.

Claims 3, 5-9, 11, 13-17, 19 and 21 are allowed as those inherit the allowable subject matter from clams 2, 10 and 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898